       Case 1:20-mc-00237-JGK-RWL Document 57 Filed 12/14/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
In the matter of the Application of                            :                   12/14/2020
                                                               :
ANA CHRISTINA DEGENS                                           :
                                                               :       20-MC-237 (JGK) (RWL)
for an Order Authorizing the Issuance of                       :
Subpoenas pursuant to 28 U.S.C. § 1782                         :            ORDER:
to JPMorgan Chase Bank, N.A., J.P. Morgan :                        MOTION TO QUASH SUBPOENAS
Securities LLC, Wells Fargo Bank, N.A.,                        :
HSBC Bank USA, N.A., Safra National Bank :
of New York, Favil LLC, Tavil Group, Ltd.,                     :
Arvil International Corp., Kavil Investments                   :
Limited, Vilvil Group Limited, Grant, Herman, :
Schwartz & Klinger LLP, and Loeb, Block                        :
& Partners LLP.                                                :
                                                               :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        On July 24, 2020, the Court granted the ex parte application of Ana Christina

Degens (“Degens”) pursuant to 28 U.S.C. § 1782 requesting that the Court issue

subpoenas in aid of the community-property dispute between Degens and her common-

law husband, Pedro Weil (“Weil”), pending in Brazil. (Dkt. 10 (the “Order”).)                   The

subpoenas seek financial, business, and other documents from (1) several business

entities related to Weil that are believed to hold, have held, or moved community-property

assets, (2) financial companies that hold or have held Weil’s accounts or those of his

business entities, and (3) law firms that have provided legal services to them. Weil moved

to quash the subpoenas (Dkt. 36), and Degens cross-moved to remedy certain procedural

lapses (Dkt. 41). The parties have since resolved some of their disputed issues, including

the entirety of Degens’ cross-motion, which is now moot. (See Stipulation and Order at

Dkt. 55.) The Court now resolves the remaining issues, having considered the briefs,




                                                        1
      Case 1:20-mc-00237-JGK-RWL Document 57 Filed 12/14/20 Page 2 of 4




prior proceedings, and oral argument held on December 14, 2020. The Court will first

address procedural issues and then Weil’s challenge to the substance of the subpoenas

as being overbroad.

                                     Procedural Issues

       Weil’s motion is notable for what it does not argue. It does not challenge the

Court’s earlier finding that all three statutory requirements for issuance of subpoenas

pursuant to Section 1782 are satisfied (i.e., (1) the subpoenas are directed to persons

who reside or are found in this District, in order to obtain information (2) for use in a foreign

proceeding (3) by an interested person). Weil does not question the Court’s authorization

of the subpoenas but rather challenges their scope and purported failures by Degens with

respect to service.

       1.     Service on Favil and Arvil: Weil has presented declarative evidence that

the law firm Grant, Hermann, Schwartz and Klinger LLP (“Grant”) “is not a registered

agent on behalf of Favil … or Arvil … and … is not authorized, and was never, authorized,

to accept service of the … subpoenas on behalf of Favil … or Arvil .…” (Dkt. 39 ¶ 8.)

Weil has not explained away, however, evidence submitted by Degens such as a March

8, 2016 invoice from Grant to Arvil for “Provision of Registered Office / Registered Agent.”

(Dkt. 5-4 at 3.) Whether or not service of Arvil through Grant was proper is thus a disputed

issue, and Degens has not at this time met her burden to establish proper service.

Accordingly, the subpoena to Arvil may not be enforced unless and until Degens

establishes proper service. Degens’ service on Favil is subject to the same qualification;

the subpoena to Favil may not be enforced unless and until Degens establishes proper

service.




                                               2
     Case 1:20-mc-00237-JGK-RWL Document 57 Filed 12/14/20 Page 3 of 4




       2.     Subpoena Power Over Kavil, Vilvil, Arvil, and Tavil: Weil argues that

Degens cannot serve subpoenas on Kavil, Vilvil, Arvil, and Tavil as they are incorporated

and headquartered abroad (in the British Virgin Islands and the Bahamas) and therefore

beyond the subpoena power of this Court – even though they are “found” in this District

as required by Section 1782. Degens does not provide a persuasive response; rather,

she concedes that whether these entities have an authorized U.S. agent “is not clear,”

and, based on what Degens’ counsel was told by a process server, states that there is a

“protracted” judicial procedure by which a U.S. subpoena can be domesticated in the

British Virgin Islands and the Bahamas. (Dkt. 42 ¶ 2.) But the Court need not decide the

issue. Degens does not contend that she has in fact served Kavil, Vilvil, or Tavil, and the

Court already has noted the insufficiency of Degens’ showing with respect to Arvil.

Degens is free to determine if she can, and if so try to, serve these entities. Unless and

until then, there is nothing to quash.

                        Challenge to the Scope of the Requests

       1.     This Court previously reviewed and assessed the requests made by

Degens’ subpoenas.       (Order at 10-14.)       The Court considered and applied the

proportionality factors of Fed. R. Civ. P. 26(b)(1) and concluded that they well supported

the requests and the scope of the information sought.

       2.     Weil has not claimed, or provided evidence to demonstrate, burden; and,

none of the banks or firms already served with the subpoenas have moved to quash or

submitted anything to support Weil’s objections to scope.

       3.     Weil’s opposition to scope essentially boils down to the contention that

Degens’ subpoena demands impermissibly begin with the phrase “all documents




                                             3
      Case 1:20-mc-00237-JGK-RWL Document 57 Filed 12/14/20 Page 4 of 4




concerning.” While those words can give rise to overbroad requests and are sometimes

frowned upon, they are routinely used in discovery requests. As Degens aptly observes,

whether or not “all documents concerning” terminology renders requests improper is a

matter of context and the words that follow “all documents concerning.” The context and

wording of Degens’ requests sufficiently limit the “all documents” being sought with the

following exceptions: request 11 in the subpoena to Favil, and request 10 in the

subpoenas to Tavil, Arvil, Vilvil, and Kavil.

       4.     Accordingly, the Court denies Weil’s motion to quash the subpoenas based

on their scope except that request 11 in the subpoena to Favil, and request 10 in the

subpoenas to Tavil, Arvil, Vilvil, and Kavil, are struck.

                                        Conclusion

       As set forth above, Weil’s motion is granted in part and denied in part, and Degens’

cross-motion is denied as moot.

                                           SO ORDERED.



                                           _________________________________
                                           ROBERT W. LEHRBURGER
                                           UNITED STATES MAGISTRATE JUDGE

Dated: December 14, 2020
       New York, New York

Copies transmitted this date to all counsel of record.




                                                4
